Citation Nr: 1124520	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  05-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an extra-schedular rating for left knee chondromalacia patella and post-surgical superior inferior patellar tendonitis and ganglion cyst (hereinafter "left knee disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  Although this claim was adjudicated by the VARO in Waco, Texas, the Veteran resides in Nevada; thus, jurisdiction of his file rests with the VARO in Reno, Nevada.

The issue now before the Board was remanded in March 2009 and March 2010 for further evidentiary and procedural development.  As discussed below, the Board finds that there was substantial compliance with its remand.  As such, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected left knee chondromalacia patella and post-surgical superior inferior patellar tendonitis and ganglion cyst has not resulted in an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

An extra-schedular rating is not warranted for the Veteran's left knee chondromalacia patella and post-surgical superior inferior patellar tendonitis and ganglion cyst.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the implementing regulation, 38 C.F.R. § 3.159 (2010), requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate a claim for benefits.  As part of the notice, VA is to specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to an appellant that described evidence potentially helpful to the appellant but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).

The current appeal was initiated following a grant of service connection and assignment of disability ratings for a left knee disability.  In cases such as these, the courts have held, and VA's General Counsel has agreed, that the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

Nevertheless, the record reflects that the Veteran has been provided with a meaningful opportunity to participate effectively in the processing of his claim for an increased rating on an extra-schedular basis.  A March 2010 letter informed the Veteran of the method in which VA determines disability evaluations.  It also notified him of the specific types of evidence that might aid in substantiating a claim for an extra-schedular evaluation.  Ideally, this notice should have been provided to the Veteran prior to the award of service connection in the September 2004 rating decision.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, the Board finds that there is no prejudice in proceeding with its determination because following the issuance of the March 2010 VCAA letter the entire record was reviewed and the claim was readjudicated in a March 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim).  

Turning to VA's duty to assist, the Board finds that the VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, including the Veteran's VA medical records.  The Veteran was also provided with several VA examinations which the Board finds to be adequate for its determination purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As discussed below, these examination reports contain clinical findings that are relevant to the diagnostic criteria used to evaluate the Veteran's knee disability on appeal and, relevant to the issue of whether an extra-schedular evaluation is warranted, contain sufficient discussion as to the functional impact of such disability and its related symptoms on the Veteran's daily life and occupational functioning.  The examination reports also reflect that the claims file was reviewed in conjunction with the clinical evaluations; thus, the findings and conclusions provided reflect consideration of the entire history of the Veteran's left knee disability picture.  

Under the circumstances of this case, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Legal Criteria and Analysis

The Veteran is in receipt of a 20 percent schedular rating for his left knee disability.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Generally, the Rating Schedule applies unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  When the available schedular evaluations are inadequate, the VA Under Secretary for Benefits or the Director of Compensation & Pension (C&P) is authorized to approve a rating higher than that required by the application of the schedular criteria alone.  38 C.F.R. § 3.321(b)(1).  More specifically, an extra-schedular disability rating is warranted when the case presents such an exceptional or unusual disability picture (with related factors as marked interference with employment or frequent periods of hospitalization) that the application of the regular schedular standards is impractical.  See id.; Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue is either raised by the veteran or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Additionally, the Board has jurisdiction to review the determinations of the Director of C&P or the VA Under Secretary for Benefits regarding a Veteran's entitlement to an extra-schedular rating.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).

In the instant case, in March 2010, the Board referred the Veteran's claim of entitlement to an extra-schedular rating to the Director of C&P to determine whether the Veteran's service-connected left knee disability warrants such a rating.  See 38 C.F.R. § 3.321(b)(1).  In December 2010, the Director of C&P completed an administrative review for consideration of an extra-schedular evaluation.  It declined to assign such evaluation, citing a lack of unusual factors related to the Veteran's left knee disability picture.  As noted above, although the Board is precluded from making an extra-schedular evaluation in the first instance, that constraint no longer applies because the Director of C&P has already specifically considered the matter.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also VAOPGCPREC 6-96.  Accordingly, the Board will proceed with its analysis.

In his December 2010 letter, the Director of C&P indicated that he had reviewed the Veteran's claims file, including the various lay statements of record and contemporaneous VA treatment records and examination reports.  The Director of C&P acknowledged that the Veteran had submitted competent lay evidence which indicated that his left knee disability affects his ability to perform his job.  Specifically, statements by the Veteran, his girlfriend/co-worker, and ex-employer reveal that he experiences pain and discomfort with bending and lifting and that such symptoms have led to a slowdown in his overall productivity in performing manual labor tasks at work such as stocking shelves.  However, the Director of C&P also took note of the conclusion of the October 2008 VA examiner that the Veteran's left knee disability has no more than a moderate impact on a number of his activities of daily living, as well as the fact that the Veteran reported he has not yet had to change jobs because of his left knee disability, but has only had to limit/modify manual labor tasks performed.  

Also relevant to the determination were the clinical findings of record which demonstrated full extension and flexion limited by pain and strong resistance to no fewer than 80 degrees throughout the appeal.  The Director of C&P noted that there was no medical evidence of ankylosis or arthritis and that the Veteran had not required inpatient treatment (including surgery) on his left knee since separation from service.  It was recognized that his gait has been described as antalgic and that he uses both over-the-counter and prescription medication to relieve pain, but it was also observed that he does not use any assistive devices, including crutches or knee braces.  

The Director of C&P acknowledged the Veteran's own lay assertion that his left knee disability causes marked interference with employment along with the supportive lay statements previously discussed above.  He concluded, however, that the clinical evidence of record did not support a finding of an unusual or exceptional disability pattern that would render application of the regular rating criteria impractical.  He noted that the predominant impact of the Veteran's left knee on occupational functioning, as described in the October 2008 VA examination report, is decreased strength and mobility due to pain, as well as effusion of the joint with occasional locking and giving way, and that such symptoms were rated appropriately under the Rating Schedule.  Additionally, the Director of C&P indicated that much of the evidence demonstrated that the Veteran's service-connected back disability also impacts his ability to perform manual labor tasks at work.  Thus, at least some decrease in his overall occupational functioning is not attributable to his service-connected left knee disability.  

The Board has taken note of the December 2010 conclusion of the Director of C&P and it has reviewed the other pertinent evidence of record as well.  Briefly, the record demonstrates that the Veteran has received medical treatment at VA Medical Centers in Nevada since May 2005.  These records indicate that the Veteran has complained of left knee pain, occasional giving way, and locking episodes, but that the majority of his complaints have been related to his service-connected back disability.  There is no evidence of any hospitalization for his left knee disability.  There is also no indication that the Veteran has been given any physical work restrictions as a result of symptomatology associated with his left knee disability.  

Upon review of the evidence of record, the Board agrees with the assessment of the Director of C&P that the Veteran does not warrant an extra-schedular evaluation for his service-connected left knee disability because the evidence does not demonstrate that such disability has produced an exceptional or unusual disability picture.  See Thun, 22 Vet. App. at 115.  The Board notes that the Rating Schedule provides for higher ratings for the left knee due to such symptoms as ankylosis, severe recurrent subluxation or lateral instability, flexion limited to 15 degrees, extension limited to 20 degrees, or malunion of the tibia and fibula with associated marked knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5262 (2010).  In this case, the evidence does not show that any of these criteria are met.  This absence of evidence warranting a higher schedular evaluation weighs against a finding that the Veteran's disability picture is so severe as to be beyond the contemplation of the Rating Schedule.

Additionally, there is no evidence that the Veteran's service-connected left knee disability has resulted in factors such as frequent periods of hospitalization for related symptoms or marked interference with employment.  See Thun, 22 Vet. App. at 115-16.  With regard to the former, the record, as previously discussed, does not show any hospitalization during the course of this appeal.  As for the impact of the Veteran's left knee disability on his employment, the Board recognizes that his knee has adversely impacted his productivity at work.  However, such impact alone is not sufficient to warrant the assignment of an extra-schedular evaluation, which is premised upon an exceptional or unusual disability picture.  

As noted above, the loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2010).  Indeed, 38 C.F.R. § 4.1 specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  Thus, in order for an extra-schedular rating to be assigned, there must be something more that creates an exceptional set of circumstances so as to warrant deviation from the standard schedular rating criteria.

In the instant case, the record shows that the Veteran has been consistently employed throughout this appeal in various retail management positions.  While there is evidence that he experiences a slow-down in performance when completing manual labor tasks as a result of left knee discomfort and pain, there is no indication that this interference has resulted in prolonged absenteeism, disciplinary actions, termination, or other outcome(s) which might indicate a further decrease in the Veteran's overall earning capacity.  In fact, a statement from the Veteran's previous employer explicitly states that he is an "exceptional employee," and that he "does what it takes to get the job done."  

To the extent that the Veteran himself believes that his disabilities entitle him to compensation on an extra-schedular basis, the Board notes that the Veteran is competent to provide lay evidence concerning factual matters of which he has first-hand knowledge such as the symptoms he experiences and their actual effect on his daily tasks/employment.  However, in determining the impact of such effects on his overall occupational functioning as well as whether his disability picture presents an unusual or exceptional circumstance, the Board, in this case, has placed greater probative weight on the pertinent medical evidence of record which demonstrates that his service-connected left knee disability is manifested by symptomatology that is adequately contemplated by the regular schedular standards.  

In reaching the above conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extra-schedular rating for left knee chondromalacia patella and post-surgical superior inferior patellar tendonitis and ganglion cyst is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


